DETAILED ACTION
	This is the first Office action on the merits of Application No. 16,509,575 filed on July 12, 2019.  Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 12, 2019 and September 9, 2019 have been considered by the examiner.

Drawings
The drawings received on July 12, 2019 are acceptable.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

JP 2000-220661 A (Kobayashi) is believed to be the closest prior art, and discloses a clutch connecting/disconnecting device (Fig. 1) comprising: a clutch pedal 51 operated by a driver; a clutch cylinder 3 to which a depression force from the clutch pedal is transmitted; a depression force transmission mechanism 6 transmitting the depression force from the clutch pedal to the clutch cylinder; and an actuator 4 connected to the depression force transmission mechanism in a power transmitting manner and connecting and disconnecting a clutch 2 via the depression force transmission mechanism, wherein the depression force transmission mechanism is configured to include a cylinder device 6 to which the depression force from the clutch pedal is transmitted, wherein the cylinder device includes an input piston 63 to which the depression force from the clutch pedal is input, an output piston 62 for outputting a clutch operating hydraulic pressure to the clutch cylinder, a first oil chamber 603 formed 
Kobayashi does not disclose that a pressure receiving area on the first oil chamber side of the output piston is made equal to a pressure receiving area on the second oil chamber side of the output piston, or that the first oil chamber and the second oil chamber are connected via an electromagnetic valve connecting and disconnecting between the first oil chamber and the second oil chamber. The oil chamber 603 is connected with the oil chambers 601 and 604 via the ball valve 665. While electromagnetic valves 45a and 45b are provided, these valves connect the chamber 603 to the oil tank 43 via the pipe 403. There does not appear to be any rationale for modifying Kobayashi to arrive at the presently claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,607,060 B2 discloses a clutch operating system wherein the clutch can be actuated by means of a clutch pedal device 13 or a control motor mechanism 31 and including a cylinder device 34 with first and second pistons 52, 53.

US 2018/0281591 A1 discloses a clutch actuating mechanism in Fig. 1 wherein the clutch 14 can be actuated by means of a clutch pedal 50 or a motor driven pump 64 and including a cylinder device 24 with primary and secondary pistons 37, 60.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655